Title: To Benjamin Franklin from Dumas, 6 July 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 6e. Juillet 1780
J’ai eu l’honeur de vous écrire le 4e. Aujourd’hui j’ai celui de vous dire qu’il est arrivé à Amsterdam un petit Bâtiment Américain the Fame Capt. Nic. Lamprell, parti de Salem le 4e. de May. J’en ai vu 2 passagers Mr. Isaac White de Salem, & Mr. Ed. Jones de Boston, qui Sont venus ici chez moi.
Mr. White avoit reçu le 1er. May des Depeches de Mr. le Marquis de la Fayette pour Mr. l’Ambassadeur de fce. [France] ici. Un Exprès les lui avoit apporté de nuit, après que Mr. De la Fayette, arrivé le 30e. Avril avoit passé une partie de la même nuit à les préparer & expédier. Cela faisoit un paquet de 4 bons doigts d’Epaisseur. Leur voyage fut heureux jusque sur le Dogger bank, banc entre l’Angleterre & le Jutland; là, environ les 56.° 36’, ils furent chassés tout un jour par un Corsaire portant pavillon Anglois. Ils jeterent leurs dix canons pour S’alléger, & même quelques marchandises. Enfin ils furent pris. Le Corsaire envoya du monde, qui visita leurs papiers, qui, conforme à leur déclaration, comme quoi ils étoient Américains, eussent dû engager le Corsaire à les laisser aller, puisque c’étoit la Princesse de Robec, Cape. Cornu de Dunkerque. Mais lui, continuant contre toute raison, de feindre, leur dit que, cela étant, ils étoient bonne prise, & qu’il alloit les conduire à Douvres, & les passagers eurent ordre de passer à son bord. White, à qui le Dr Cooper avoit expressément ordonné de jeter les Dépêches, si le salut de sa patrie lui étoit cher, en cas de prise, avoit pris la précaution de les mettre dans un sac avec un boulet, de les suspendre hors du Navire à une ficelle, & d’ordonner à un homme affidé de couper la ficelle S’il lui donnoit un certain signe, se voyant enlever, donna le signe & les Dépeches allerent à fonds, ainsi que les autres Lettres, & Lettres de change à [lui] qu’il y avoit jointes. Enfin le Cape. Cornu ne pouvant plus les méconnoître, leur dit qu’il alloit les conduire en france; & ce fut avec peine qu’ils obtinrent de pouvoir aller à leur destination. Tout ce procédé est contraire, ce me semble, à l’art. 29 du Traité de Commerce entre la France & l’Amérique. Le plus facheux c’est la perte des Dépêches. J’ai conduit le Sr. White chez M. l’Ambassadeur, qui a demandé une Déclaration signée de lui de tout cela. Dès que je l’aurai, j’en tirerai une copie & s’il y a quelque différence avec ce que j’en dis ici, je vous la marquerai, Monsieur. En attendant, j’ai cru devoir vous donner connoissance de cela, Monsieur, afin que vous puissiez en porter plainte, si vous le croyez à propos.
Du reste, le Sr. White a déclaré, que tout étoit bien à son départ. Les Recrues se levoient, & la Taxe se collectoit, avec facilité. Mr De la Fayette Se préparoit à partir pour l’Armée & vers le Congrès. Il assure que la prise de Charlestown n’aura nullement découragé les Américains.
Je suis avec un très-grand respect, Monsieur De V. Exce. le très-humble & très-obéissant serviteur
Dumas
Passy à S.E. Mr. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Et. Unis / &c. / Passy./.
Notation: Dumas la haie July. 6. 80
